PLATT, District Judge.
My decision on a plea to the jurisdiction in this case will be found in 160 Fed. 139.
The plaintiff stood upon his complaint, which is now attacked by demurrer. Jurisdiction was retained because of the expressed will of Congress as found in section (>7e of the bankrupt act (Act July 1, 1898, c. 541, 30 Stat. 564 fU. S. Comp. St. 1901, p. 3449]), as amended (Act Feb. 5, 1903, c. 487, § 16, 33 Stat. 800 [U. S. Comp, St. Supp. 1909, p. 1316]). Under that section it seemed to the court that the plaintiff might by amendment so recast his complaint as to give us concurrent jurisdiction with the state court.
As the matter now stands, however, the complaint appears to state nothing more nor less than a suit by reason of a conspiracy to recover damages. It is, therefore, in no sense within the provisions of section 67e.
The demurrer must be sustained.